Opinion by
Orlady, J.,
The indictment in this case concludes “contrary to the form of the Act of the General Assembly in such case made and provided, and against the peace and dignity of the Commonwealth of Pennsylvania” and does not specify the ninth section of the Act of July 22, 1913, P. L. 928, which the learned trial judge in the court below held to be unconstitutional, and for that reason sustained the demurrer filed by the defendant. Conceding this to be true, which we do not do, yet the indictment was clearly a good one and valid under the first section of the Act of March 30, 1905, P. L. 78, to which the offense charged is as applicable as to the ninth section of the latter statute. The identification *225of the offense is as specifically set out in one as the other and both acts are in force.
For the reasons given in Commonwealth v. Falk, No. 90, October Term, 1914, ante, p. 217, the judgment in this case is reversed and the record remitted to the court below with a procedendo.